 



EXHIBIT 10.42
Irwin Commercial Finance
Amended and Restated Performance Unit Plan
1. Purpose
The purpose of the Irwin Commercial Finance Performance Unit Plan is to attract,
retain and motivate key executives and to increase the long-term value of ICF by
providing selected employees with the opportunity to share in the value of ICF
through grants of performance units at a level intended to provide median
competitive long-term incentive award opportunities.
2. Effective Date
The Performance Unit Plan was presented to the Board for adoption on August 22,
2005. The Plan was amended and restated to account for changes in the law. The
initial Plan Cycle is January 1, 2005 – December 31, 2007. Adoption of the
restated Plan is subject to shareholder approval.
3. Definitions

a)   AWARD means a payment made pursuant to the Plan at the end of a Plan Cycle.
  b)   BOARD means the Board of Directors of Irwin Commercial Finance.   c)  
CHAIRMAN means Chairman of the Board.   d)   CODE means the Internal Revenue
Code of 1986, as amended.   e)   COMMITTEE means the committee appointed by the
Board to administer the Plan, which shall consist solely of the Chairman until
such time as the Plan is amended in accordance with Section 7(a) hereof.   f)  
COMPANY means Irwin Commercial Finance.   g)   COVERED OFFICER means any
individual who, on the last day of the taxable year of IFC, is the chief
executive officer of IFC and any other officer of the Company who is, for such
taxable year, determined to be among IFC’s four “highest compensated officers
(other than the chief executive officer of IFC) as defined under Code
Section 162(m)(3).   h)   DISABILITY means the participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering the
Company’s employees.

1



--------------------------------------------------------------------------------



 



i)   EXCHANGE ACT means the Securities Exchange Act of 1934, as amended.   j)  
IFC COMMITTEE means the committee appointed by the board of directors of IFC to
administer such long-term incentive plans as may be adopted by such board from
time to time or, in the absence of such a committee, the standing compensation
committee of IFC’s board of directors as constituted from time to time;
provided, that any such IFC Committee shall be comprised solely of at least two
members of the IFC board of directors who qualify as an “outside director” under
Code Section 162(m) and the regulations promulgated thereunder and as a
“non-employee director” within the meaning of Rule 16b-3(b)(3) (or any successor
rule) under the Exchange Act.   k)   PERFORMANCE UNIT means a component used to
represent the incremental cash value of the Company that is awarded to
participants in the Plan at the beginning of each Plan Cycle.   l)   PLAN means
the Irwin Commercial Finance Performance Unit Plan.   m)   PLAN CYCLE means the
three-year period in which the plan will run.   n)   P/E means a valuation ratio
of the current unit price compared to per-share earnings.   o)   ROE means
Return on Equity.

4. Eligibility
Executive employees, as recommended and approved by the Company President or the
Board of Directors, and approved by the Board of Directors of ICF, are eligible
to participate in the Plan. Key ICF executives (Vice President and above
positions, based on market practice for granting programmatic long-term
incentive opportunities) who would participate in annual grants of Irwin
Commercial Finance Performance Units as approved by the ICF Board.
Selection of an employee for participation in the Plan does not guarantee being
selected to participate in the Plan for any subsequent Plan Cycle. Selection of
any employee to participate in the Plan does not give the participant any right
to continued employment with the Company. The Company reserves the right, which
may be exercised at any time, to terminate a Plan participant’s employment or
adjust the compensation of a Plan participant with or without cause.
5. Administration
The Board will be requested to approve each Performance Unit Plan at the
beginning of the Plan Cycle. The Committee will then carry out the daily
administration of the Plan. To the extent required by Section 409A of the
Internal Revenue Code, the Plan will be administered in accordance with
Section 409A of the Code.
6. Plan Specifications

a)   Plan Cycles. Each Plan Cycle is three years in length with the first cycle
starting January 1st, 2005 and ending December 31st, 2007. All subsequent Plan
Cycles will start January

2



--------------------------------------------------------------------------------



 



    1st and end December 31st - three years later. A new Plan Cycle will start
at the beginning of each calendar year.

b)   Plan Operation. Participants are awarded Performance Units at the beginning
of each Plan Cycle. Performance Units vest in accordance with Section 6(f)
below. At the end of each Plan Cycle, the vested Performance Units are cashed
out based on the value of the Performance Units at the end of the Plan Cycle to
the extent the participant is employed by the Company at the end of the Plan
Cycle.   c)   Performance Units. Performance Units are components used to
represent the incremental cash value of the Company. The number of units can
divide the beginning value of the Company in order to make the beginning value
for a Performance Unit in the first Plan Cycle equal to $100 (or any other
number). Subsequent valuations will use the calculated number of units in order
to determine the per unit value.   d)   Valuation. An outside appraiser in
conformity with the Uniform Standards of Professional Appraisal Practice will do
valuations. Valuations are performed annually unless the Board determines that
significant volatility suggests the need for more frequent valuations. The
standard value is fair market value. The outside appraiser will recommend a
valuation approach or approaches, such as the combination of a market approach,
income approach and net asset approach. The valuation should be adjusted for any
capital contributions.   e)   Award Opportunities. Award opportunities are based
on a median competitive expected value divided by the starting value of a
Performance Unit for each Plan Cycle.   f)   Vesting. Performance Units will
cliff vest based on continued employment over the Plan Cycle and average ROE
performance as follows:

(i) No Performance Units will be vested if average ROE over the Plan Cycle is
less than or equal to the average of threshold ROEs stated in the annual Short
Term Incentive Plan for each of the years of the Plan Cycle..
(ii) All of the Performance Units will vest at the end of the Plan Cycle if
average ROE performance at least equals the average of the target ROEs in the
annual Short-Term Incentive Plan for each of the years of the Plan Cycle and if
the participant is employed continuously for the entire Plan Cycle.
(iii) A prorated portion of Performance Units will vest at the end of the Plan
Cycle if average ROE is between the average of the threshold ROEs stated in the
annual Short-Term Incentive Plan for each of the years of the Plan Cycle and the
average of the target ROEs in the annual Short-Term Incentive Plan for each of
the years of the Plan Cycle.
The Right to receive the value of vested Performance Units shall be contingent
upon employment with the Company on the last day of the Plan Cycle.

g)   Rights Upon Separation from Service. In the event of separation from
service, as such phrase is defined in Section 409A of the Code, for reasons
other than death, Disability,

3



--------------------------------------------------------------------------------



 



    retirement, transfer pursuant to Section 6(h) below, or company-initiated
Separation from Service unrelated to job performance, the Participant forfeits
all Performance Units in effect on the date of separation. In the event of
separation from service by reason of death, Disability (as such term is defined
in Section 409A of the Code) retirement, transfer pursuant to Section 6(h)
below, or Company-initiated Separation from Service unrelated to the
participant’s job performance, a pro-rated portion of the Performance Units for
each Plan Cycle in effect will be paid at the same time as set forth in Section
6(i) based on full months completed in the Plan at the date of termination,
provided that the performance goals and performance criteria were met during the
applicable Plan Cycle.

h)   Transfers to a Non-eligible Position. If a Participant transfers to a
non-Plan-eligible position during the Plan Cycle, the Participant will receive a
pro-rated portion of the Performance Units equal to the Performance Units in
effect on the date of the transfer; provided that the performance goals and
performance criteria were met during the applicable Plan Cycle; provided,
further, that the Participant is employed by the Company or other Irwin
Financial Corporation company at the end of the Plan Cycle. Payout will occur at
the same time as it does for other Participants in those Plan   i)   Payment of
Awards. The value of a participant’s vested Performance Units will be paid out
in a cash lump sum payment based on the most recent valuation as soon as
administratively practicable after such valuation is approved by the Board, but
no later than March 14th of the first year immediately following the end of the
Plan Cycle. If for any reason it is administratively impracticable to pay the
value of the Performance Units by that deadline, such payments shall be made as
soon as administratively practicable in the first calendar year immediately
after the Plan Cycle ends. The value of the award is determined by the most
recent valuation based on the final year financials of that Plan Cycle. In order
to receive the award, the Participant must be employed on the last day of the
Plan Cycle, subject to Section 6(h) above. The award is subject to all required
tax deductions. No Award shall be payable if the participant and/or Company does
not meet the performance goals set forth in the Plan Cycle Schedule. Awards
payable to Covered Officers are subject to Section 6(l) below.   j)   Delay in
Payment. The timing of a payment will be delayed to a date after the designated
payment date where the Company reasonably anticipates that the Company’s
deduction with respect to such payment otherwise would be limited or eliminated
by the application of Code Section 162(m); provided, however, that the payment
shall be made either at the earliest date at which the Company reasonably
anticipates that the deduction of the payment amount will not be limited or
eliminated by application of Code Section 162(m) or the calendar year in which
the participant Separates from Service, as that term is defined by Code
Section 409A and regulations issued thereunder.   k)   No Acceleration of
Payment. The timing of payments under this Plan shall not be accelerated for any
reason that is not permitted by Code Section 409A and regulations issued
thereunder.

4



--------------------------------------------------------------------------------



 



l)   Compliance with Code Section 162(m). The Company intends that Awards made
to Covered Officers under the Plan shall satisfy the requirements for
“performance-based compensation” under Code Section 162(m) and 409A and the
Treasury Regulations promulgated thereunder. Therefore, Awards to Covered
Officers and interpretation of the Plan shall be guided by such provisions, as
appropriate. If a provision of the Plan would cause a payment to a Covered
Officer to fail to satisfy these requirements, it shall be interpreted and
applied in a manner such that said payment will satisfy Code Sections 162(m) and
409A. Notwithstanding the foregoing, the Company shall request that IFC obtain
IFC shareholder approval for any amendment of the Plan as may be required under
Code Section 162(m) to ensure the Plan’s qualification under Code
Section 162(m).

For Covered Officers, within 90 days after the beginning of a Plan Cycle and
before it has become substantially certain that the performance level will be
met (or such other time as is consistent with the requirements of Code Sections
162(m) and Section 409A of the Code), the IFC Committee, in its sole discretion,
shall take the following action:

  1)   establish a target Award opportunity in writing for each Plan participant
for the Plan Cycle, expressed in Performance Units; and     2)   establish
objective performance-based goals for an Award for which the outcome is
substantially uncertain at the time such goals are established and that
(i) specify a threshold, a target, a maximum and any other performance levels
deemed by the Committee to be necessary or appropriate to establish an accurate
and effective pay-for-performance schedule and (ii) base performance on one or
more of the following financial indicators of the Company’s success: earnings
per share, net earnings, net income, operating earnings, customer satisfaction,
revenues, net sales, financial return ratios such as return on equity, return on
assets, return on capital, and return on investment, ratio of debt to earnings
or shareholders’ equity, market performance, market share, balance sheet
measurements, economic profit, cash flow, shareholder return, margins,
productivity improvement, distribution expense, inventory turnover, delivery
reliability, cost control or operational efficiency measures, and working
capital, any of which may be measured in absolute terms, growth or improvement
during a Performance Period or as compared to another company or companies.
Performance goals may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated or
other external or internal measure and may include or exclude extraordinary
charges, losses from discontinued operations, restatements and accounting
changes and other unplanned special charges such as restructuring expenses,
acquisitions, acquisition expenses, including expenses related to goodwill and
other intangible assets, stock offerings, stock repurchases and strategic loan
loss provisions. Such performance goals may be particular to a line of business,
subsidiary or other unit or the Company generally, and may, but need not, be
based upon a change or an increase or positive result.

Notwithstanding anything in the foregoing to the contrary, in the case of a
person who was a Covered Officer as of the close of the immediately preceding
fiscal year, the target

5



--------------------------------------------------------------------------------



 



Award opportunity, performance levels and performance criteria pertaining to
such Covered Officer shall also be approved by the IFC Committee within 90 days
after the beginning of the Plan Cycle but in no event after 25 percent of such
Plan Cycle has elapsed (or such other time as is consistent with the
requirements of Code Sections 162(m) and 409A). All such target and maximum
Award opportunities, performance levels and performance criteria pertaining to
any Covered Officer shall be objective and shall otherwise meet the requirements
of Code Sections 162(m) and Section 409A.
Upon being established by the Committee (and approved by the IFC Committee, as
necessary), the target and maximum Award opportunities, performance levels and
performance criteria for each participant for a given Plan Cycle shall be set
forth in writing and communicated to each such participant (the “Plan Cycle
Schedule”); provided, however, that the rights of a Covered Officer to receive
payment pursuant to any such Award shall be expressly conditioned on obtaining
the approval of the Plan by a majority of the shareholders of the Company in the
manner provided under Code Section 162(m) prior to such payment.
After the establishment of a performance goal for a Covered Officer, the
Committee shall not revise such performance goal (unless such revision will not
disqualify compensation attributable to the Award as “performance-based
compensation” under Section 162(m) of the Code) or increase the amount of
compensation payable with respect to such Award upon the attainment of such
performance goal.
As required by Treasury Regulation Section 1.162-27(e)(vi), the material terms
of performance goals as described in this Section 6 shall be disclosed to and
reapproved by IFC’s shareholders no later than the first shareholder meeting
that occurs in the 5th year following the year in which IFC’s shareholders
previously approved such performance goals.
The maximum dollar amount for a cash Award that may be earned under the Plan
with respect to any Plan Cycle shall be $2,000,000. Any amount earned with
respect to a cash Award with respect to which performance is measured over a
period greater than one year shall be deemed to be earned ratably over the
number of full and partial years in the Plan Cycle.
For Awards payable to Covered Officers, the IFC Committee shall certify in
writing prior to any such payment the extent to which the performance goal or
goals (and any other material terms) applicable to such Plan Cycle have been
satisfied and the amounts to be paid, vested, or delivered as a result thereof.
The Committee reserves the right to adjust the Award of any participant (other
than a Covered Officer) to reflect individual performance and/or extraordinary
circumstances. The Award of any Covered Officer shall be subject to the right of
the IFC Committee to reduce in a manner consistent with Code Section 162(m), but
not increase, such Covered Officer’s Award to reflect individual performance
and/or extraordinary circumstances.

6



--------------------------------------------------------------------------------



 



7. Miscellaneous

a)   Amendment, Suspension or Termination of this Plan. Subject to the
requirements of Code Section 409A and Section 162(m), the Board may, at any time
and from time to time, amend, suspend or terminate the Plan or any part of the
Plan as it may deem proper and in the best interest of the Company and subject
to any requirement of stockholder approval imposed by applicable law, rule or
regulation; provided, that, subject to the right of the Board to adjust Awards,
no such action may cause any participant to be deprived of any Award previously
awarded but not yet paid, or be effective in the fiscal year in which such
action is taken. To the extent required by Section 409A of the Internal Revenue
Code, the Plan will be amended to comply with Section 409A of the Code. The
Board reserves the right in any year not to grant any new units to any
participating member.   b)   No Assignment. No portion of any Award under the
Plan may be pledged, assigned or transferred otherwise than by will or the laws
of descent and distribution prior to its payment.   c)   Limitation on
Liabilities. In any matter related to the Plan, no director or employee of Irwin
Financial Corporation, or any affiliate of Irwin Financial Corporation shall be
liable for the action, or the failure to act, on the part of any other such
person.   d)   Limitation on Vested Interest. Awarding a bonus is within the
sole discretion of the Board. No participant has a vested interest in an award
under the Plan prior to the end of the Plan Cycle for which the Award is
granted.   e)   Employment Rights. Participation in this Plan shall not be
construed to grant any employee the right to be retained in the employ of the
Company.   f)   Unsecured General Creditors. Participants shall have no right,
title, or interest whatsoever in or to any investments which the Company may
make to aid it in meeting its obligations under the Plan. Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any participant, beneficiary, legal representative or any other
person. To the extent that any person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.   g)   Governing Law. Indiana law shall determine the validity
and construction of the Plan and any rules relating to the Plan without
reference to principles of conflict of laws, except as superseded by applicable
federal law. This Plan is not intended to create any deferral of income that
would be subject to Internal Revenue Code Section 409A. In the event that any
deferral of income results under this Plan, the terms of this Plan shall be
interpreted to comply with the requirements of 409A.

7